Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 141-160 are rejected under 35 U.S.C. 103 as being unpatentable over Brodie (US Pub No.: 2021/0315687) in view of Kojima (US Pub No.: 2020/0000575).
Regarding claim 141, Brodie (US Pub No.: 2021/0315687) would disclose an implantable device for supporting an intraocular lens (IOL) in an eye (as per the abstract with a supporting disclosed in [0012]), the device comprising: a support structure comprising: a central axis (being any linear axis extending along the device of figure 1. It can be along a haptic down the middle of the device in figure 10) ; an outer perimeter wall surface (being the outer perimeter of the ring in figure 10 that would be closest to the front of the eye in figure 4)); an anterior surface extending inwardly towards said central axis from an anterior portion of said outer perimeter surface (shown in figure 4, wherein a upper segment is extending toward the center of the device from the anterior end of the ring defined in figure 10); a posterior surface extending inwardly towards said central axis from a posterior portion of said outer perimeter surface (being the part of the ring in figure 10 that is closest to the back of the eye (i.e. closest to the optic nerve) that extends towards the center of the device in figure 4); a central aperture extending through a full thickness of the support structure (being the opening for the IOL in figure 1); and a recess for accepting a haptic of said IOL (shown in figure 5); and three fixation arms coupled to the support structure and configured to be placed under tension to locate and stabilize the device within the eye (being the three haptic arms in figure 3 and [0004]), each of the three fixation arms coupled to a trans-scleral anchor for sutureless scleral fixation of the device within the eye (disclosed in [0005]-[0006]), and wherein a second perimeter of said central aperture forms a closed, substantially circular shape centered on said central axis and bounded by said posterior surface (being the inner opening for the IOL in figure 1, which is depicted as being circular), said closed, substantially circular shape having a second area smaller than said first area (the inner circular area is of a smaller area than the outer area formed by the ring).
However, Brodie does not teach an instance wherein an outer perimeter of said anterior surface of said support structure comprises a non-circular shape, further wherein a first perimeter of said central aperture forms a closed, non- circular shape bounded by said anterior surface, said closed, non-circular shape having a first area.
Instead, Kojima (US Pub No.: 2020/0000575) does teach an instance wherein an outer perimeter of said anterior surface of said support structure comprises a non-circular shape (the fixing device 1, as disclosed in [0082]-[0083] is depicted as having a square like shape in figures 10A-10B. In this combination, this shape would replace the outer circular shape of Brodie), further wherein a first perimeter of said central aperture forms a closed, non-circular shape bounded by said anterior surface (the perimeter of part 1 would create a non-curcular perimeter that is closed as the outermost edge of part 1 forms a closed shape), said closed, non-circular shape having a first area (being the internal area formed within the walls of part 1 to which the IOL and other parts reside within in figures 10A and 10C). Kojima also teaches specific recesses (the space between parts 11 and 12 in figure 11 in which the IOL haptics are inserted within) for accepting the haptic of an IOL (in figure 10A-10B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shape of the device of Kojima with the recesses for an IOL haptic therein into the device of Brodie for the purpose of providing a specific clamping means to hold an inserted IOL (as parts 11 and 12 are disclosed as being clamping pieces in [0119]) with the shape of the device (being part 1 in [0106]) allows for the device to be flexible and would allow for a reduced implantation time due to the flexibility as per [0106].
Regarding claim 142, Brodie in view of Kojima teach the device of claim 141, wherein Kojima teaches that said anterior surface comprises a first awning extending over said recess (figure 11 part 11), wherein a portion of said haptic resides beneath said awning when said support structure supports said IOL (part 11 is taken to clamp onto the haptics part 30 (called a lens support) as per [0101]-[0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shape of the device of Kojima with the recesses for an IOL haptic therein into the device of Brodie for the purpose of providing a specific clamping means to hold an inserted IOL (as parts 11 and 12 are disclosed as being clamping pieces in [0119]) with the shape of the device (being part 1 in [0106]).
Regarding claim 143, Brodie in view of Kojima teach the device of claim 142, wherein a first portion of said first perimeter of said central aperture comprises an edge of said first awning (being at the leftmost part of part 11 closest to part 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shape of the device of Kojima with the recesses for an IOL haptic therein into the device of Brodie for the purpose of providing a specific clamping means to hold an inserted IOL (as parts 11 and 12 are disclosed as being clamping pieces in [0119]) with the shape of the device (being part 1 in [0106]).
Regarding claim 144, Brodie in view of Kojima teach the device of claim 142, wherein Kojima teaches that said anterior surface comprises a second awning extending over a second recess (being a separate part 11 in figure. This part is taken to be over a different part 16 than a first awning as a plurality of parts 16 are shown in figure 12B wherein part 16 would consist of a part 11 in [0145]), wherein a portion of a second haptic of said IOL resides beneath said second awning when said support structure supports said IOL (as the device of Kojima has multiple part 16s and is depicted as holding a multi haptic IOL in figure 10A-10B, the second awning would be required to support a second haptic). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shape of the device of Kojima with the recesses for an IOL haptic therein into the device of Brodie for the purpose of providing a specific clamping means to hold an inserted IOL (as parts 11 and 12 are disclosed as being clamping pieces in [0119]) with the shape of the device (being part 1 in [0106]).
Regarding claim 145, Brodie in view of Kojima teaches the device of claim 144, wherein a first portion of said first perimeter of said central aperture comprises an edge of said first awning (being at the leftmost part of part 11 closest to part 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shape of the device of Kojima with the recesses for an IOL haptic therein into the device of Brodie for the purpose of providing a specific clamping means to hold an inserted IOL (as parts 11 and 12 are disclosed as being clamping pieces in [0119]) with the shape of the device (being part 1 in [0106]).
Regarding claim 146, Brodie in view of Kojima teach the device of claim 145, wherein a second portion of said first perimeter of said central aperture comprises an edge of said second awning (being at the leftmost part of part 11 closest to part 2 in a different part 16, wherein parts 16 are defined in figure 12B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shape of the device of Kojima with the recesses for an IOL haptic therein into the device of Brodie for the purpose of providing a specific clamping means to hold an inserted IOL (as parts 11 and 12 are disclosed as being clamping pieces in [0119]) with the shape of the device (being part 1 in [0106]).
Regarding claim 147, Brodie in view of Kojima teach the device of claim 141, wherein Brodie discloses the at least one fixation arm of the three fixation arms is biased to curve between an origin portion and a terminal end of the fixation arm so that upon placement of the device into a posterior chamber of the eye and prior to trans-scleral fixation of the anchor at least a portion of the one fixation arm is visible to a user through a pupil of said eye (as the fixation arms of Brodie are defined as haptics, a degree of flexibility is implied to be here.  As such, a bending of the haptics to an origin point is implied to be possible within Brodie) .
Regarding claim 148, Brodie in view of Kojima teach the device of claim 141, wherein Brodie discloses that said closed, substantially circular shape of said central aperture bounded by said posterior surface comprises a diameter smaller than a diameter of an optical portion of said IOL (shown in some embodiments like in figure 9. Additionally, within Figures 10A-10D of Kojima, the central aperture 18 appears to have a smaller diameter than the IOL optic part 3).
Regarding claim 149, Brodie in view of Kojima teach the device of claim 141, wherein Kojima teaches that said closed, non-circular shape of said central aperture bounded by said anterior surface comprises a diameter larger than a diameter of an optical portion of said IOL (the diameter of the non-circular central aperture within Kojima is taken to be larger than the diameter of part 3 in figures 10A-10B when visually observing the figures). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shape of the device of Kojima with the recesses for an IOL haptic therein into the device of Brodie for the purpose of providing a specific clamping means to hold an inserted IOL (as parts 11 and 12 are disclosed as being clamping pieces in [0119]) with the shape of the device (being part 1 in [0106]).
Regarding claim 150, Brodie in view of Kojima teach the device of claim 141, wherein a Kojima teaches that thickness of the support structure through the posterior surface is about 0.15 mm to about 1.5 mm (Kojima teaches a thickness of the entire device being between 1.0mm to 2.0mm, which would read upon the range of this claim). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate details with respect to a thickness provided in Kojima into the device of Brodie for the purpose of providing additional structural details within the device of Kojima that would provide dimensional details required for a device that is inserted into the eye of a user. 
Regarding claim 151, Brodie in view of Kojima teach the device of claim 141, wherein Brodie discloses that the support structure is substantially planar (shown in figures like figure 1. Kojima also is taken to teach a planar structure in figures 10A-10C).
Regarding claim 152, Brodie in view of Kojima teach the device of claim 142, wherein Kojima teaches that the first awning has a smooth geometry configured to protect an iris of the eye from irritation by the first awning and the IOL (shown in figure 11, wherein the transition from parts 11 to 12 is depicted as being curved). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate details with respect to a thickness provided in Kojima into the device of Brodie for the purpose of providing additional structural details within the device of Kojima that would provide dimensional details required for a device that is inserted into the eye of a user.
Regarding claim 153, Brodie in view of Kojima teach the device of claim 141, wherein Kojima teaches that said non-circular shape of said outer perimeter of said anterior surface of said support structure comprises a pair of short sides and a pair of elongate sides (in a different embodiment of Kojima in figure 12, the device appears to be compressed making the distance between the left and right sides of the device to be short sides with the top and bottom being elongate sides). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate details with respect to a thickness provided in Kojima into the device of Brodie for the purpose of providing additional structural details within the device of Kojima that would provide dimensional details required for a device that is inserted into the eye of a user.
Regarding claim 154, Brodie in view of Kojima teach the device of claim 153, wherein Kojima teaches that said anterior surface comprises a first awning extending over said recess (the awning would extend over the recess formed between parts 11 and 12 in figure 11) near a first one of said pair of short sides (as parts 11 and 12 create a recess in figure 11 and are a part of part 16 as per [0145], as well as the fact that parts 16 are placed throughout the circumference of the device as per figure 12 and figures 2A-B, it stands to reason that the awning with the recesses would extend across the short sides of Kojima). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate details with respect to a thickness provided in Kojima into the device of Brodie for the purpose of providing additional structural details within the device of Kojima that would provide dimensional details required for a device that is inserted into the eye of a user.
Regarding claim 155, Brodie in view of Kojima teach the device of claim 154, wherein Kojima teaches that said anterior surface comprises a second awning extending over said recess (the awning would extend over the recess formed between parts 11 and 12 in figure 11 in a different part 16 of figure 12) near a second one of said pair of short sides (as parts 11 and 12 create a recess in figure 11 and are a part of part 16 as per [0145], as well as the fact that parts 16 are placed throughout the circumference of the device as per figure 12 and figures 2A-B, it stands to reason that the awning with the recesses would extend across both of the short sides of Kojima). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate details with respect to a thickness provided in Kojima into the device of Brodie for the purpose of providing additional structural details within the device of Kojima that would provide dimensional details required for a device that is inserted into the eye of a user.
Regarding claim 156, Brodie in view of Kojima teach the device of claim 154, wherein Kojima teaches that said first and second awnings are connected to one another along said pair of elongate sides (parts 16 are connected to each other via parts 14 and the frame part 2 in figures 2A-2B), thereby defining said first perimeter of said central aperture (being the frame part 2 in figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate details with respect to a thickness provided in Kojima into the device of Brodie for the purpose of providing additional structural details within the device of Kojima that would provide dimensional details required for a device that is inserted into the eye of a user.
Regarding claim 157, Brodie in view of Kojima teach the device of claim 141, wherein Kojima teaches that the non-circular shape comprises an outer perimeter having a major axis and a minor axis (a major axis being from the top end of figure 12 to the bottom end of figure 12, with the minor axis extending from the left to right end of the device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate details with respect to a thickness provided in Kojima into the device of Brodie for the purpose of providing additional structural details within the device of Kojima that would provide dimensional details required for a device that is inserted into the eye of a user.
Regarding claim 158, Brodie in view of Kojima teach the device of claim 157, wherein Kojima teaches that the two elongate sides of the device extend substantially along a direction of the major axis and two short sides of the device extend substantially along a direction of the minor axis (a major axis being from the top end of figure 12 to the bottom end of figure 12 would extend along the elongate sides of the device of figure 12, with the minor axis extending from the left to right end of the device along the short sides of the device of figure 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate details with respect to a thickness provided in Kojima into the device of Brodie for the purpose of providing additional structural details within the device of Kojima that would provide dimensional details required for a device that is inserted into the eye of a user.
Regarding claim 159, Brodie in view of Kojima teach the device of claim 158, wherein Kojima teaches that the two short sides are convex projecting away from the central axis of the device (shown in figure 12 of Kojima). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate details with respect to a thickness provided in Kojima into the device of Brodie for the purpose of providing additional structural details within the device of Kojima that would provide dimensional details required for a device that is inserted into the eye of a user.
Regarding claim 160, Brodie discloses an implantable device for supporting an intraocular lens (IOL) in an eye (as per the abstract with a supporting disclosed in [0012]), the device comprising: a support structure comprising an anterior-facing surface  (shown in figure 4, wherein a upper segment is extending toward the center of the device from the anterior end of the ring defined in figure 10); a posterior-facing surface (being the part of the ring in figure 10 that is closest to the back of the eye (i.e. closest to the optic nerve) that extends towards the center of the device in figure 4); and a central aperture extending through a full thickness of the support structure between the anterior-facing surface and the posterior-facing surface (being the opening for the IOL in figure 1), an outer perimeter wall surface (being the outer perimeter of the ring in figure 10 that would be closest to the front of the eye in figure 4); the central aperture having a first perimeter forming a closed, substantially circular shape centered on a central axis of the support structure and having a first area (being the opening for the IOL in figure 1); and three fixation arms coupled to the support structure and configured to be placed under tension to locate and stabilize the device within the eye (being the three haptic arms in figure 3 and [0004]), each of the three fixation arms coupled to a trans-scleral anchor for sutureless scleral fixation of the device within the eye (disclosed in [0005]-[0006]), 
However, Brodie does not teach an instance wherein the device comprises a non-circular shape comprising two opposed side wall portions and two opposed end wall portions, the two opposed end wall portions having a length less than the two opposed side wall portions; and a central aperture extending through a full thickness of the support structure between the anterior-facing surface and the posterior-facing surface, one or more awnings positioned over the anterior-facing surface of the support structure forming a recess for accepting a haptic of the IOL, an edge of the one or more awnings defining an anterior opening, the anterior opening having a second perimeter forming a closed, non-circular shape having a second area; wherein the first area of the closed, substantially circular shape of the central aperture is smaller than the second area of the closed, non-circular shape of the anterior opening.
Instead, Kojima teaches an instance wherein the device comprises a non-circular shape comprising two opposed side wall portions and two opposed end wall portions (the fixing device 1, as disclosed in [0082]-[0083] is depicted as having a square like shape in figures 10A-10B and a non-circular shape in figure 12. In this combination, this shape would replace the outer circular shape of Brodie. The wall portions would be the left and right part of figure 12 with the side walls being the top and bottom of figure 12), the two opposed end wall portions having a length less than the two opposed side wall portions (shown in figure 12); one or more awnings positioned over the anterior-facing surface of the support structure forming a recess for accepting a haptic of the IOL (being part 11 of figure 11), an edge of the one or more awnings defining an anterior opening (in part 11, an opening is defined both between parts 11 and 12 in figure 11 as well as via part 28), the anterior opening having a second perimeter forming a closed, non-circular shape having a second area (both openings between parts 11 and 12 and via part 28 are non-circular openings with a second area); wherein the first area of the closed, substantially circular shape of the central aperture is smaller than the second area of the closed, non-circular shape of the anterior opening (the central aperture of Kojima in figures 10A-C as well as the central aperture of Brodie has a smaller area than the area formed by part 2 of Kojima). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shape of the device of Kojima with the recesses for an IOL haptic therein into the device of Brodie for the purpose of providing a specific clamping means to hold an inserted IOL (as parts 11 and 12 are disclosed as being clamping pieces in [0119]) with the shape of the device (being part 1 in [0106]) allows for the device to be flexible and would allow for a reduced implantation time due to the flexibility as per [0106].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aharoni (US Pub No.: 2014/0371852) discloses a capsular bag support with an interior opening at about axis 18. Ben Num (US Pub No.: 2013/0116781) discloses a support device 306 for an IOL lens. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        


/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774